
	

114 HR 2362 IH: Medical Debt Relief Act of 2015
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2362
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Carney (for himself and Mr. Barr) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To exclude from consumer credit reports certain medical debt that is less than 180 days delinquent
			 or that has been in collection and has been fully paid or settled, to
			 amend the Fair Debt Collection Practices Act to provide for a timetable
			 for verification of medical debt and to increase the efficiency of credit
			 markets with more perfect information, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Medical Debt Relief Act of 2015. 2.Amendments to fair credit reporting Act (a)Medical debt definedSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the following:
				
 (z)Medical debtThe term medical debt means a debt described in section 604(g)(1)(C). . (b)Exclusion for paid or settled medical debtSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended by adding at the end the following:
				
 (7)Any information related to a medical debt if the date on which such debt was placed for collection, charged to profit or loss, or subjected to any similar action antedates the report by less than 180 days.
 (8)Any information related to a fully paid or settled medical debt that had been characterized as delinquent, charged off, or in collection which, from the date of payment or settlement, antedates the report by more than 45 days.
					.
			3.Validation of medical debt
 (a)In generalSection 809 of the Fair Debt Collection Practices Act (15 U.S.C. 1692g) is amended by adding at the end the following:
				
 (f)Validation of medical debtFor purposes of medical debt, the following shall apply: (1)DefinitionsFor purposes of this subsection:
 (A)Consumer reporting agencyThe term consumer reporting agency has the meaning given such term under section 603(f) of the Fair Credit Reporting Act. (B)Medical debtThe term medical debt means a debt arising from the receipt of medical services, products, or devices.
 (2)Notice of specific deadlinePrior to furnishing information regarding a medical debt to a consumer reporting agency, a statement described under subsection (a)(3) shall include the following information:
 (A)That the debt collector could report to a consumer reporting agency regarding the debt at the end of the 180-day period beginning on the date that the debt collector sends the statement.
 (B)The specific date that is the end of the 180-day period beginning on the date that the debt collector sends the statement.
 (C)That, if the debt is settled or paid by the consumer or an insurance company during the 180-day period beginning on the date that the debt collector sends the statement—
 (i)the debt will not be reported to a consumer reporting agency; and (ii)the consumer may, during the 180-day period—
 (I)communicate with an insurance company to determine coverage for the debt; or (II)apply for financial assistance.
 (3)Communications by debt collectorThe debt collector may not, during the 180-day period beginning on the date that the debt collector sends the statement described under paragraph (2), communicate with, or report any information to, any consumer reporting agency regarding such debt. This paragraph shall have no effect on when a debt collector may or may not engage in activities to collect or attempt to collect any debt owed or due or asserted to be owed.
 (4)Reporting after the 180-day periodNothing in this subsection shall prohibit the debt collector from communicating with, or reporting any information to, any consumer reporting agency regarding such debt after the end of such 180-day period.
						.
 4.Effective dateThe amendments made by this Act shall take effect after the end of the 6-month period beginning on the date of the enactment of this Act.
		
